Exhibit 10.6

 

OUR CREDIT NUMBER ISSUE DATE EXPIRY DATE LETTER OF CREDIT AMOUNT SE441429P FEB.
26, 2001 FEB. 26, 2002 USD37,675,000.00

 

BENEFICIARY: ISSUER: US BANK NATIONAL ASSOCIATION GE CAPITAL CORPORATION
INTERNATIONAL DEPARTMENT   1420 FIFTH AVENUE, 9TH FLOOR   SEATTLE, WA. 98101  

 

DEAR BENEFICIARY:

AT THE REQUEST OF THE ABOVE ISSUER WE HAVE BEEN INSTRUCTED TO ADVISE YOU THAT
THE ATTACHED IRREVOCABLE STANDBY LETTER OF CREDIT HAS BEEN ESTABLISHED IN YOUR
FAVOR, AS BENEFICIARY.

ALL DEMANDS FOR PAYMENTS MUST BE SENT TO FIRST UNION NATIONAL BANK, ONE SOUTH
BROAD STREET, PHILADELPHIA, PA 19106, MAIL CODE PA 4928, ATTN: GE CORPORATE
FINANCE STANDBY TEAM.

DOCUMENTS MUST CONFORM STRICTLY WITH THE TERMS OF THE ATTACHED LETTER OF
CREDIT.  IF YOU ARE UNABLE TO COMPLY WITH SAME, PLEASE COMMUNICATE DIRECTLY WITH
YOUR CUSTOMER IN ORDER TO HAVE THE ISSUER AMEND THE RELEVANT CONDITIONS.  THIS
SHOULD ELIMINATE DIFFICULTIES AND DELAYS IN PAYMENT IN THE EVENT DOCUMENTS ARE
PRESENTED FOR NEGOTIATION.

ALL DEMANDS HEREUNDER MUST INDICATE THE ABOVE REFERENCED LETTER OF CREDIT
NUMBER.

EXCEPT SO FAR AS OTHERWISE EXPRESSLY STATED HEREIN, THIS LETTER OF CREDIT IS
SUBJECT TO THE "INTERNATIONAL STANDBY PRACTICES (1998 EDITION),
INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NUMBER 590"

ALL INQUIRIES REGARDING THIS CREDIT SHOULD BE DIRECTED TO FIRST UNION NATIONAL
BANK AT OUR PHONE NUMBER (215) 973-7012.

 

/s/ Richard Fortino

--------------------------------------------------------------------------------

  FIRST UNION NATIONAL BANK AUTHORIZED SIGNATURE

 

 

             GE Capital

 

                                                                                                                                    
General Electric Capital Corporation

 

OUR CREDIT NO. ISSUE DATE EXPIRY DATE LETTER OF CREDIT AMOUNT SE441429P FEBRUARY
26, 2001 FEBRUARY 26, 2002 USD 37,675,000.00

 

BENEFICIARY: APPLICANT:   US BANK NATIONAL ASSOCIATION LABOR READY, INC
INTERNATIONAL DEPARTMENT 1016 SOUTH 28TH 1420 FIFTH AVENUE, 9TH FLOOR TACOMA, WA
98409 SEATTLE, WA 98101  

 

 

DEAR BENEFICIARY:

WE HEREBY ESTABLISH, AT THE REQUEST OF AND FOR THE ACCOUNT OF LABOR READY, INC
("LABOR READY") IN YOUR FAVOR, OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. 
SE441429P FOR AN AMOUNT NOT TO EXCEED $37,675,000.00 THIRTY SEVEN MILLION SIX
HUNDRED AND SEVENTY FIVE THOUSAND DOLLARS (THE “STATED AMOUNT”), AVAILABLE
IMMEDIATELY.

WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT IN YOUR FAVOR, AS
BENEFICIARY, WHICH IS AVAILABLE BY SIGHT PAYMENT.

THIS STANDBY LETTER OF CREDIT IS BEING ISSUED TO SUPPORT THE OBLIGATIONS OF
LABOR READY (TO THE EXTENT NOT IN EXCESS OF THE STATED AMOUNT) IN RESPECT TO THE
LABOR READY STANDBY LC'S. (AS EACH SUCH TERM IS DEFINED BELOW)

FOR PURPOSES OF THIS STANDBY LETTER OF CREDIT AND ANY DRAWING CERTIFICATE
DELIVERED HEREUNDER, THE FOLLOWING TERMS SHALL HAVE THE MEANINGS INDICATED:

"LABOR READY STANDBY LC'S" MEANS ONE OF THE IRREVOCABLE STANDBY LETTERS OF
CREDIT ISSUED BY US BANK NATIONAL ASSOCIATION FOR THE ACCOUNT OF LABOR READY SET
FORTH ON ANNEX I HERETO.

IT IS A CONDITION OF THIS STANDBY LETTER OF CREDIT THAT IT SHALL BE DEEMED
AUTOMATICALLY EXTENDED WITHOUT AMENDMENT FOR ONE YEAR FROM ITS EXPIRY DATE OF
FROM ANY FUTURE EXPIRY DATE, UNLESS AT LEAST 30 DAYS PRIOR TO ANY SUCH EXPIRY
DATE WE SHALL NOTIFY YOU BY CERTIFIED MAIL THAT WE ELECT NOT TO CONSIDER THIS
STANDBY LETTER OF CREDIT RENEWED FOR ANY SUCH ADDITIONAL PERIOD.

AVAILABLE BY SIGHT PAYMENT AGAINST THE FOLLOWING:

THE BENEFICIARY'S TESTED TELEX OR AUTHENTICATED SWIFT SENT TO OUR TELEX NO.
4990118 ANSWERBACK BANKPHILOR SWIFT ADDRESS PNBPUS33APHL ON OR PRIOR TO 3 P.M.
ON OR BEFORE THE EXPIRY DATE HEREOF STATING THEREIN THE FOLLOWING:

A) “THE BENEFICIARY HEREBY DEMANDS PAYMENT UNDER GENERAL ELECTRIC CAPITAL
CORPORATION LETTER OF CREDIT NUMBER SE441429P AN AMOUNT OF USD (SUPPLY AMOUNT)
WHICH AMOUNT REPRESENTS FUNDS DUE AND OWING TO THE BENEFICIARY IN REIMBURSEMENT
OF PAYMENT BY THE BENEFICIARY OF DRAWING(S) UNDER OUTSTANDING LETTER(S) OF
CREDIT NO.(S) (SUPPLY RELEVANT NUMBER(S)) ISSUED BY THE BENEFICIARY FOR THE
ACCOUNT OF LABOR READY.  SUCH DRAWING(S) CONFORM TO THE TERMS AND CONDITIONS OF
THE RELEVANT LETTER OF CREDIT OR THE PAYMENT OF SUCH DRAWING(S) HAS/HAVE BEEN
AUTHORIZED BY                       ,

 

SEE CONTINUATION

A GE Capital Services Company

 

ATTACHED TO AND FORMING PART OF STANDBY CREDIT NO.  SE441429P DATED FEBRUARY 26,
2001.
PAGE TWO

 

AND/OR

A) B)  “THE BENEFICIARY HEREBY DEMANDS UNDER GENERAL ELECTRIC CAPITAL
CORPORATION LETTER OF CREDIT NUMBER SE441429P AN AMOUNT OF USD(SUPPLY AMOUNT)
WHICH AMOUNT REPRESENTS FUNDS DUE AND OWING TO THE BENEFICIARY FOR PAYMENT OF
CUSTOMARY AND REASONABLE FEES AND CHARGES IN CONNECTION WITH OUTSTANDING
LETTER(S) OF CREDIT NO.(S) (SUPPLY RELEVANT-NUBERS) ISSUED BY THE BENEFICIARY
FOR THE ACCOUNT OF LABOR READY, INCLUDING WITHOUT LIMITATION THE NEGOTIATION
FEE.  SUCH FEES AND CHARGES HAVE NOT BEEN PAID BY LABOR READY AS OF THE DATE
HEREOF."    

(STATE A AND/OR B ABOVE, AS APPLICABLE)

SPECIAL CONDITIONS:

A)  THE STATED AMOUNT OF THIS LETTER OF CREDIT SHALL ALSO BE REDUCED FROM TIME
TO TIME, UPON RECEIPT BY FIRST UNION NATIONAL BANK OF THE FOLLOWING:

TESTED TELEX OR AUTHENTICATED SWIFT, DULY TRANSMITTED TO OUR TELEX NO.  TELEX
NO. 4990118 ANSWERBACK:  PNBPUS33;OR SWIFT ADDRESS PNBPUS33APHL ON OR PRIOR TO
THE EXPIRY DATE HEREOF, STATING THEREIN THE FOLLOWING:

  A) “THE OUTSTANDING LETTER(S) OF CREDIT NO.(S) (SUPPLY RELEVANT NUMBER(S))
ISSUED BY US BANK NATIONAL ASSOCIATION FOR THE ACCOUNT OF LABOR READY HAS(HAVE)
EXPIRED WITH AN UNUSED BALANCE OF USD(SUPPLY AMOUNT), THEREFORE GENERAL ELECTRIC
CAPITAL CORPORATION IS INSTRUCTED AND AUTHORIZED TO REDUCE THE STATED AMOUNT OF
THEIR LETTER OF CREDIT NUMBER SE441429P BY SUCH AMOUNT."

AND/OR

  B) “THE OUTSTANDING LETTER(S) OF CREDIT NO.(S) (SUPPLY RELEVANT NUMBER(S))
ISSUED BY US BANK NATIONAL ASSOCIATION FOR THE ACCOUNT OF LABOR READY HAS(HAVE)
BEEN RETURNED TO US FOR CANCELLATION AND HAS(HAVE) BEEN TERMINATED BY US WITH AN
UNUSED BALANCE OF USD(SUPPLY AMOUNT), THEREFORE GENERAL ELECTRIC CAPITAL
CORPORATION IS INSTRUCTED AND AUTHORIZED TO REDUCE THE STATED AMOUNT OF THEIR
LETTER OF CREDIT NUMBER SE441429P BY SUCH AMOUNT."

SEE CONTINUATION

 

A GE Capital Services Company

 

ATTACHED TO AND FORMING PART OF STANDBY CREDIT NO.  SE441429P DATED FEBRUARY 26,
2001.
PAGE THREE

AND/OR

C) “THE OUTSTANDING LETTER(S) OF CREDIT NO.(S) (SUPPLY RELEVANT NUMBER(S)) 
ISSUED BY US BANK NATIONAL ASSOCIATION FOR THE ACCOUNT OF LABOR READY HAS(HAVE)
BEEN REDUCED BY USD(SUPPLY AMOUNT), THEREFORE GENERAL ELECTRIC CAPITAL
CORPORATION IS INSTRUCTED AND AUTHORIZED TO REDUCE THE STATED AMOUNT OF THEIR
LETTER OF CREDIT NUMBER SE441429P BY SUCH AMOUNT."  THE ORIGINAL OF THIS LETTER
OF CREDIT AND ALL, AMENDMENTS, IF ANY, FOR OUR ENDORSEMENT. (IF YOUR DEMAND
REPRESENTS A PARTIAL DRAWING HEREUNDER, WE WILL ENDORSE THE ORIGINAL CREDIT AND
RETURN SAME TO YOU FOR POSSIBLE FUTURE CLAIMS.  IF, HOWEVER, YOUR DEMAND
REPRESENTS A FULL DRAWING OR IF SUCH DRAWING IS PRESENTED ON THE DAY OF THE
RELEVANT EXPIRATION DATE HEREOF, WE WILL HOLD THE ORIGINAL FOR OUR FILES AND
REMOVE SAME FROM CIRCULATION.)

THIS LETTER OF CREDIT SETS FORTH IN FULL THE TERMS OF OUR UNDERTAKING AND SUCH
UNDERTAKING SHALL NOT IN ANY WAY BE MODIFIED, AMENDED OR AMPLIFIED BY REFERENCE
TO ANY DOCUMENT OR INSTRUMENT REFERRED TO HEREIN OR IN WHICH THIS LETTER OF
CREDIT IS REFERRED TO OR TO WHICH THIS LETTER OF CREDIT RELATES AND ANY SUCH
REFERENCE SHALL NOT BE DEEMED TO INCORPORATE HEREIN BY REFERENCE ANY DOCUMENT OR
INSTRUMENT.

WE ENGAGE WITH YOU THAT ALL DOCUMENTS PRESENTED IN COMPLIANCE WITH THE TERMS OF
THIS LETTER OF CREDIT WILL BE DULY HONORED BY US IF DELIVERED TO FIRST UNION
NATIONAL BANK, P.O. BOX 13866, 1345 CHESTNUT STREET, NINTH FLOOR, MAIL CODE
PA4928, ATTENTION: LETTER OF CREDIT DEPARTMENT, PHILADELPHIA, PA. 19107 PRIOR TO
3 P.M. ON OR BEFORE THE EXPIRY DATE HEREOF.

ALL DEMANDS FOR PAYMENT, NOTICES AND OTHER COMMUNICATIONS TO US IN RESPECT OF
THIS LETTER OF CREDIT SHALL i BE IN WRITING AND ADDRESSED AND PRESENTED TO US AT
FIRST UNION BANK, N.A., 9TH FLOOR, MAIL CODE PA4928,1345 CHESTNUT STREET,
PHILADELPHIA, PA. 19107, ATTENTION: INTERNATIONAL STANDBY LETTER OF CREDIT, (OR
AT SUCH OTHER OFFICE OR OFFICES AS WE MAY DESIGNATE BY WRITTEN NOTICE TO YOU),
AND SHALL MAKE SPECIFIC REFERENCE TO THIS LETTER OF CREDIT BY NUMBER, ii BE
PERSONALLY DELIVERED TO US AT THE ADDRESS SPECIFIED ABOVE, OR, iii MAY BE SENT
TO US BY TESTED TELEX, SWIFT OR BY TELECOPIER ON YOUR LETTERHEAD SIGNED BY YOUR
OFFICER, TO THE FOLLOWING NUMBERS: TELEX NO. 4990118 ANSWERBACK: PNBPUS33; SWIFT
ADDRESS PNBPUS33APHL;TELECOPIER NO.: 215-786-8803.

 

EXCEPT SO FAR AS OTHERWISE EXPRESSLY STATED HEREIN THIS LETTER OF CREDIT IS
SUBJECT TO THE "INTERNATIONAL STANDBY PRACTICES, INTERNATIONAL CHAMBER OF
COMMERCE PUBLICATION NO. 590 ("ISP98").

ALL INQUIRIES REGARDING THIS CREDIT SHOULD BE DIRECTED TO US AT OUR PHONE
NUMBERS (215) 973-8157; (215)973-5981; (215) 973-1944.

/s/ Richard Fortino

--------------------------------------------------------------------------------

  AUTHORIZED SIGNATURE

 

 

A GE Capital Services Company

 

ATTACHED TO AND FORMING PART OF STANDBY CREDIT NO. SE441429P.DATED FEBRUARY 26,
2001.
PAGE FOUR

 

ANNEX I

 

Beneficiary $Amount   Expiration   LC #  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  Mutual Indemnity $7,560,000.00   12/31/01   SLCS001461   TOTAL OUTSTANDING
SBLCs $7,560,000.00          

OUTSTANDING STANDBY AND DOCUMENTARY LETTERS OF CREDIT

 

 

END OF ANNEX I

A GE Capital Services Company

 

 